SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Public-Held Company CNPJ/MF Nº 02.558.115/0001-21 NIRE 33 MATERIAL FACT TIM PARTICIPAÇÕES S.A. (“Company”) (BM&FBOVESPA: TIMP3; NYSE: TSU), in response to a formal inquiry from BM&FBOVESPA (SAE 3.795/14), as of December 10th, 2014, questioning the reasons for share price and volume fluctuations, the Company hereby informs its shareholders, the market in general and other interested parties, that such share actions might be related to the note published by Bloomberg, entitled "Telefonica, Oi and Claro said to plan $15 bln offer for TIM", according to which the companies mentioned would be planning a joint bid for TIM Participações S.A In this regard, the Company confirms the information already provided to the market through the Notices to the Market released on September 17th, October 8th, and October 30th, as well as a Material Fact released on August 27th, stating that it is not aware of any agreement, negotiation or proposal involving the Company and the other companies mentioned in the note.
